11/21/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0544



                             No. DA 22-0544

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JUSTIN JAMES SWANSON,

           Defendant and Appellant.

                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 30, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               November 21 2022